Citation Nr: 1211338	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-31 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) based on VA's failure to timely diagnose and treat nasopharyngeal cancer.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to April 1969.  He died in July 2008.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for the cause of the Veteran's death; and a January 2010 rating decision that denied entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) based on VA's failure to timely diagnose and treat nasopharyngeal cancer.  

In February 2011, the appellant's attorney submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

The appellant testified at a personal hearing before an Acting Veterans Law Judge at the RO in June 2011.  A transcript of the proceeding is in the claims file.  In a January 2012 letter, the appellant was informed that the Acting Veterans Law Judge that conducted the hearing in June 2011 was no longer employed with the Board, and she was provided the opportunity to appear at another hearing before a different Judge that would then render a decision on her claim.  See 38 U.S.C.A. § 7101(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2011).  She responded that she did not want another hearing.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service records show that he served in the Republic of Vietnam during the Vietnam era.  Exposure to Agent Orange may be conceded.  His death certificate shows that he died in July 2008.  The immediate cause of death was listed as pharyngeal cancer.  In conjunction with her February 2011 statement in support of the appellant's claim, the appellant's attorney submitted a January 2011 letter from Thomas N. Lynn, M.D., an internist with a subspecialty in cardiology, in which he stated that it was "more likely than not that the exposure to agent orange played a role in the etiology of [the Veteran's] nasopharyngeal carcinoma."  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006) in initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In light of the evidence of record, the Board finds that a VA opinion regarding the relationship between the Veteran's fatal nasopharyngeal cancer and his exposure to Agent Orange is necessary in this case in order to satisfy the requirements of McLendon, supra.  

With regard to the claim for dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151, the Board observes that 38 U.S.C.A. § 1151 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011) (emphasis added).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).  

Consequently, pursuant to 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that:  (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).  

The appellant has alleged that VA failed to timely diagnose the Veteran's fatal nasopharyngeal cancer and that earlier diagnosis would have changed the Veteran's outcome.  In support of her claim, Dr. Lynn concluded in his January 2011 letter that referral to an ENT physician as late as July 2007 would have disclosed the presence of the Veteran's tumor earlier and a longer survival would have resulted.  In light of this evidence, the Board finds that an opinion is necessary in order to satisfy the requirements of McLendon and Roberson, supra.  

Finally, the Board also observes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

The appellant was provided with a VCAA notice letter pertaining to her service connection for the cause of the Veteran's death claim in August 2008.  She was also provided another VCAA letter in conjunction with her 38 U.S.C.A. § 1151 claim in September 2009 that also included some details pertaining to the service connection for the cause of death claim.  However, the Court found that certain additional notice requirements attach in the context of a claim for dependency and indemnity compensation benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  Since the case is being remanded for an opinion, the Board finds that the procedural deficiencies in the August 2008 VCAA letter should be corrected in accordance with Hupp, supra.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should send the appellant a VCAA notice letter that complies with the requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, and Hupp, supra.  

2.  Refer the Veteran's claims file to an appropriate specialist(s) to obtain opinions on the etiology of the Veteran's fatal nasopharyngeal cancer as well as the question of whether VA failed to timely diagnose and properly treat the Veteran's disease.  The examiner(s) must review the entire claims file, including the Veteran's service treatment records, newly submitted treatise evidence, medical records, lay statements, and the opinion provided by Thomas N. Lynn, M.D., dated in January 2011  After a thorough review of the records, the examiner(s) should answer the following question(s) and identify the basis upon which the opinion(s) is/are based:  

a. Is it at least as likely as not, (i.e., is there a 50/50 chance) that the Veteran's fatal nasopharyngeal cancer is causally related to his exposure to Agent Orange in service?  

b. Did VA fail to diagnose the Veteran's nasopharyngeal cancer in a timely manner, i.e., should VA medical personnel exercising the degree of skill and care ordinarily required of the medical profession reasonably been able to diagnose the condition and render treatment prior to April 2008 in light of the Veteran's presenting symptoms and complaints?  

c. If the answer to b. above is yes, would the Veteran's death have been avoided if the proper diagnosis and treatment had been rendered in a timely fashion?
   
If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims for entitlement to service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) based on VA's failure to timely diagnose and treat nasopharyngeal cancer.  If any benefit sought on appeal is not allowed, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

